16278375DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, drawn to a pet securing device, in the reply filed on 01/13/2021 is acknowledged.
Claims 12-15, drawn to a kit of parts, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed with the European Patent Office on February 21, 2018. It is noted, however, that applicant has not filed a certified copy of the EP18157795.8 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both a flange (figure 3) and an annular groove (figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Claim Objections
Claim 2 is objected to because of the following informality:
Lines 2-3, which recite “…wherein a length of the left side wall is longer or shorter than the length of the right side wall” should read “…wherein the length of the left side wall is longer or shorter than the length of the right side wall.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a lead” in line two. It is unclear if this limitation is for the same “a pet lead” recited in claim 1, line 1.
Claim 5 recites the limitation "the first and second leads" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4/1, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMulllin (US 6820573 B1).
Regarding claim 1, McMullin discloses (figure 2) a pet securing device (5) comprising a holder (40, 42, 44, 46, 48, 50, 52, 60, and 36) for releasably retaining a pet lead and a post (20 and 24) for insertion into a ground, wherein the holder is rotatable relative to the post (60).
Regarding claim 4/1, McMullin discloses (figure 2) a pet securing device wherein the holder comprises a means for securing the pet lead in the holder (52).
Regarding claim 9, McMullin discloses (figure 6) a pet securing device, wherein the holder comprises a connection portion (36 and 38) for connecting to a head of the post (22).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4/2, 4/3/2, 5/4/2, 5/4/3/2, 7/5/4/2, 7/5/4/3/2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US 6820573 B1) in view of Rolls (US 20160317855 A1).
Regarding claim 2, McMullin teaches (figure 2) a pet securing device wherein the holder comprises a left side wall (40) and a right side wall (42). McMullin does not teach that the holder comprises a curved left side wall and a curved right side wall, wherein a length of the left side wall is longer or shorter than the length of the right side wall.
Rolls teaches (figure 2) a pet securing device, wherein the holder (40) comprises a curved left side wall and a curved right side wall (see annotated figure 2 below). Rolls does not teach that the length of the left side wall is longer or shorter than the length of the right side wall. 

    PNG
    media_image1.png
    404
    406
    media_image1.png
    Greyscale

Annotated Figure 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin with the curved left and right sidewalls of a holder for a pet securing device as disclosed by Rolls for the benefit of matching the contour and shape of a standard lead, thus better securing the lead in place within the holder.

Regarding claim 3, McMullin teaches a pet securing device wherein the holder comprises at least one slot for a tape of a lead to extend from an interior of the holder (fig 3). McMullin does not teach the at least one slot being provided in the left side wall and/or the right side wall.
Rolls teaches (figure 2) a pet securing device, wherein the holder (40) comprises at least one slot for a tape of a lead to extend from an interior of the holder (space between 42), the at least one slot being provided in the left side wall or the right side wall (see annotated figure 2 above). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin so the slot for a tape of a lead is provided in the left side wall and/or the right side wall as disclosed by Rolls for the benefit of allowing easy, unrestrained movement of the tape of a lead various directions to avoid the entanglement of a pet. 
Regarding claims 4/2 and 4/3/2, McMullin as modified above discloses (McMullin; figure 2) a pet securing device wherein the holder comprises a means for securing the pet lead in the holder (52).
Regarding claims 5/4/2 and 5/4/3/2, McMullin teaches (figure 3) a pet securing device, wherein the means for securing the pet lead in the holder is releasably attached (52) at first and second ends (54 and 56) to the holder (via holes 44, 46, 48, and 50), and wherein a portion of the means between first 
	Rolls teaches (figure 2) a pet securing device wherein the means for securing the pet lead in the holder is a strap (48) that is releasably attached at first and second ends of the holder ([0039], lines 4-7), and wherein a portion of the strap between the first and second leads of the strap is adapted to extend through a space in the pet lead ([0039], lines 1-4). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin with the means for securing the pet lead in the holder being a strap as disclosed by Rolls for the benefit of allowing a user to secure the lead in place within the holder more quickly and easily, thus improving efficiency in using device.  
	Regarding claims 7/5/4/2 and 7/5/4/3/2, McMullin as modified above teaches a pet securing device wherein the strap is adjustable (Rolls figure 2; [0039], lines 4-7).
	Regarding claim 8, McMullin as modified above teaches (Rolls, figure 2) a pet securing device, wherein the holder comprises a substantially planar front wall and a substantially planar rear wall (42) for receiving a strap (48). 
	McMullin as modified above discloses the claimed invention except for the front wall and the rear wall each comprising a cut-out portion for receiving a strap. It would have been an obvious matter of design choice to modify the shape of the planar walls, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). This would be done for the benefit of ensuring the strap fits through the handle of the lead and is easily securable.  

Claims 6/5/4/2 and 6/5/4/3/2 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US 6820573 B1) in view of Rolls (US 20160317855 A1) and further in view of Terrell et al (US 4662040 A).
Regarding claims 6/5/4/2 and 6/5/4/3/2, McMullin in view of Rolls as modified above teaches a pet securing device wherein the means for securing the pet lead in the holder is a strap (Rolls; [0039], lines 4-7). McMullin in view of Rolls does not teach that the strap comprises a catch at the first end that is receivable in an aperture of a strap retaining means on the holder, the catch comprising two resilient members that are biased apart from each other to secure the catch in the aperture of the strap retaining means.
Terrell et al teaches (figure 3) a strap (18) that comprises a catch at the first (1) end that is receivable in an aperture of a strap retaining means (8), the catch comprising two resilient members (4 and 6) that are biased apart from each other to secure (7) the catch in the aperture of the strap retaining means (column 3, lines 27-42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin in view of Rolls as modified above with the catch and aperture as disclosed by Terrell et al for the benefit of creating a pet securing device wherein the strap for securing the lead utilizes a buckle to secure the strap in place, thus creating a more secure connection of the strap to the holder to ensure that the lead is held in placed within the holder despite any movement that the lead may undergo while an animal is restrained. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US 6820573 B1) in view of Peterson (US 20080000430 A1).
claim 10, McMullin discloses a connection portion for connecting the holder to ahead of the post. McMullin does not disclose that the holder comprises a securing clip for releasably securing the holder to the post.
Peterson teaches a pet securing device (figures 1 and 4) wherein the holder (18) comprises a securing clip (30, 32, and 34) for releasably securing the holder to the post (14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin with the securing clip as disclosed by Peterson for the benefit of creating a pet securing device wherein the connection between the holder and the post is easily removable by the user. 
Regarding claim 11, McMullin in view of Peterson as modified above teaches a securing clip. McMullin in view of Peterson does not teach that the securing clip comprises a flange and the head of the post comprises an annular groove, wherein the flange is receivable in the annular groove to secure the holder to the post, and wherein the flange is receivable in the annular groove to secure the holder to the post, and wherein the flange is movable around the annular groove when the holder is rotated relative to the post.
Peterson teaches (figures 1 and 4) a securing clip (30, 32, and 34) wherein the securing clip comprises a flange (32) and the head of the post (22 and 40) comprises an annular groove (23), wherein the flange is receivable in the annular groove to secure the holder (18) to the post (14), and wherein the flange is movable around the annular groove when the holder is rotated relative to the post ([0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McMullin with the flanged securing clip as disclosed by Peterson for the benefit of creating a pet securing device wherein the clip is 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Wells US-20170311566-A1, Dodson US-20150067991-A1, Collins US-7984698-B1, Stuerke US-20090301403-A1, Simpson et al US-20080257278-A1, Head US-20080072845-A1, Peterson US-20070215064-A1, Bedient US-6318302-B1, Flugger US-5031577-A, Daniels US-4796566-A, Cowan et al US-4197818-A, Bean US-20070137588-A1, Iannetti US-2706967-A, McAuley US-1385859-A, Bradford US-1011729-A, Carnes et al US-0227675-A, and Fry US-0147928-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/MADELINE L DOUGLAS/Examiner, Art Unit 3644        
                                                                                                                                                                                              /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644